DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2019/052803 filed 02/05/2019 which claims foreign priority to EPO Application No. 18155093.0 filed 02/05/2018 and EPO Application No. 18159821.0 filed 03/02/2018.


Election/Restrictions
Applicant’s election with traverse of group I in the reply filed on 06/06/2022 is acknowledged. Applicant’s traversal is on the grounds that the inventions of Group I and Group II should be rejoined because the groups contain unity of Invention pursuant to 37 C.F.R. § 1.475(b). Applicant further argues that the kit of group II is designed to carrying out the process of group I. (see Remarks of 06/06/2022, all text of pg 4). 
Applicant’s arguments have been considered and are found persuasive as 37 C.F.R. § 1.475(b) does indeed permit the combination of a product and a process of use of said product as one category of invention to be considered as having unity of invention. 
For the species election requirement, Applicant have elected Species Group A1 - Sclerotinia homoeocarpa (> 90% homology to SEQ ID NOS:14-17). 
The Examiner has rejoined claim 14 drawn to providing LAMP primers for detecting P. ultimum var. ultimum DNA.
In view of the above, claims 1-2 and 14-15 will be examined on the merits.
Claims 3-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s) there being no allowable generic or linking claim. The species election of Sclerotinia homoeocarpa (> 90% homology to SEQ ID NOS:14-17 was made without traverse, in the reply filed on 06/06/2022.

Status of the claims


Claims 1-15 are pending. Claims 1-2 and 14-15 are currently under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 1, 2nd paragraph which discloses http://loop mp.eiken.co.jp/e/lamp/primer.html and http://loopamp.eiken.co.jp/e/lamp/principle.html. 
Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The specification at pages 9-10 teach a Table 1 which provides designations (e.g. FIP, BIP, F3, B3, LB and LF) for each respective LAMP primer of the instant LAMP primer set. 
Applicant is advised to review Table 1 for accuracy because the Examiner has observed that some of the instant LF and LB primers of Table 1 (e.g. SEQ ID NOS: 88-89 (each 44 bp); or SEQ ID NOS: 70-71 (48 bp, 47 bp)) are bipartite and also longer than would have been expected based on primer design guidance provided by Figs. 1- 2 of pages 691 and 694 of Fukuta et al. (2013, European journal of plant pathology, 136(4), pp.689-701) and pages 2-4, sections entitled “DNA oligonucleotides” and “The LAMP method” and Figs. 1-2 of Notomi et al. (2000, Nucleic acids research, 28(12), e63, pp. 1-7); and as compared to other instant primers for example, the LF and LB primers of Table 1 (e.g. SEQ ID NOS: 18-19 which are 21 bp and 19 bp respectively) and the FIP and BIP primers of Table 1 (e.g. SEQ ID NOS: 36, 37 (which are 42 bp, 44 bp respectively)). 
It is unclear to the Examiner whether the(se) LF and LB primers (e.g. SEQ ID NOS: 70-71, 88-89) are designated incorrectly in Table 1 (i.e. some of the LAMP primer designations of Table 1 contains errors); or whether the designations that are disclosed are simply atypical. In any case, further clarification is needed in the next paper.

Claim Objections
Claim 1 is objected to because of the following informalities: Specifically, claim 1 recites too many concluding periods in the limitations of claim 1. See specifically, the concluding periods following each one of steps (a)-(d) of claim 1.  
Claim 1 is again objected to because the last line of step (b) recites the limitation “at least 90% identical to SEQ ID NO: 62, 63. 66”. Please replace the period following “63” recited within the limitation with a comma.
Claim 1 is also objected to because a semicolon should be recited in claim 1 to separate claim 1, step (e) from step (f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta et al. (Epub Dec 15, 2016, Annals of Applied Biology, 170(2), pp.170-178: newly cited) in view of Abd-Elmagid et al. (2013, Journal of Microbiological Methods, 92(3), pp.293-300: cited on the IDS), Fukuta et al. (2013, European journal of plant pathology, 136(4), pp.689-701: previously cited), Genbank Accession No. DQ448301 (submitted March 15, 2006: newly cited), Cao et al. (2016, European Journal of Plant Pathology, 144(1), pp.83-95: newly cited) and CN106222263A (published Dec. 14, 2016, see English translation document) and GenBank Accession No. AB513047 (Jul 2012: previously cited).

Fukuta et al. (Dec. 2016) (claims 1-2, 14-15)
Regarding claims 1-2 and 14-15, Fukuta et al. teach a multiplex loop-mediated isothermal amplification (mLAMP) reaction that provides primer sets designed from the rDNA internal transcribed spacer (ITS) sequences of Fomitiporia torreyae and Fulviformes umbrinellus, causative of malformation, dwarfism and/or decay/rot in the Japanese pear (Pyrus pyrifolia var. culta) (see abstract and pg 171, section entitled “LAMP primer design” and pg 172-173, Figure 1). The mLAMP assay of Fukuta et al. (Dec 2016) detects the fungal DNA of F. torreyae and F. umbrinellus.
Fukuta et al. (Dec 2016) teach that the detection limit of mLAMP was 100 fg of genomic DNA, which was 10 times more sensitive than the polymerase chain reaction (PCR) method (abstract and pg 173, section entitled “mLAMP and PCR sensitivity test” and pg 175, left col., 1st para below Fig. 4 and pg 176, last para of left col, pg 176, all text of right col).

Omitted from Fukuta et al. (Dec 2016)
Regarding claims 1-2 and 14-15, Fukuta et al. (Dec 2016) do not teach subjecting a turf (grass) sample to a loop-mediated isothermal amplification (LAMP) reaction or to a multiplex loop-mediated isothermal amplification (mLAMP) reaction and detecting fungi DNA of Sclerotinia homoeocarpa and/or fungi DNA of at least one of Rhizoctonia solani spp., Pythium aphanidermatum, Pythium ultimum var. ultimum,Gaeumannomyces graminis spp., Microdochium nivale spp., Magnaporthe poae, Colletotrichum graminicola, Colletotrichum cereale and Pythium ultimum var. ultimum.
Fukuta et al. (Dec 2016) do not teach a primer set  wherein each primer respectively is at least 90 % identical to SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, and SEQ ID NO: 17.
Fukuta et al. (Dec 2016) do not teach a primer set  wherein each primer respectively is at least 90 % identical to SEQ ID NO: 86-91.
Regarding claim 15, Fukuta et al. (Dec 2016) do not teach a kit comprising LAMP primer set(s).

Cao et al. (2016) (claims 1-2, 14-15)
Regarding claims 1-2 and 14-15, Cao et al. (2016) teach it was already routine matter to design primers to target ribosomal DNA internal transcribed spacer (ITS) region, cytochrome oxidase II, and β-tubulin genes so as to detect fungal DNA of some pathogen(s) (see pg 84, 1st para of right col and pg 87, section entitled “LAMP primer screening”).

Abd-Elmagid et al. (2013) (claims 1-2, 15)
Regarding claims 1-2 and 15, Abd-Elmagid et al. teach subjecting a turfgrass DNA sample to a simplex and multiplex PCR assay to detect pathogenic fungi Sclerotinia homoeocarpa causative of dollar spot disease in turfgrass (pg 295, right col., sections 2.5 and 2.6).
Abd-Elmagid et al. teach particularly teach dollar spot disease in turfgrass produces tremendous annual losses in the U.S.A. (pg 294, left col., 2nd para). 
Abd-Elmagid et al. teach although Sclerotiniaceae have almost identical sequences, species specific primers designed for the elongation factor-1 alpha gene of S. homoeocarpa discriminates Sclerotinia homoeocarpa from S. sclerotiorum, S. trifoliorum and S. minor in a simplex and/or a multiplex amplification assay (see pg 294, left col., 5th para and abstract; see pg 295, left col., section 2.4).

Omitted from Abd-Elamgid et al.
Regarding claims 1-2 and 15, Abd-Elmagid et al. do not teach subjecting a turf sample to a loop-mediated isothermal amplification (LAMP) reaction or to a a multiplex loop-mediated isothermal amplification (mLAMP) reaction for detecting fungi DNA of Sclerotinia homoeocarpa and do not teach a primer set  wherein each primer respectively is at least 90 % identical to SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, and SEQ ID NO: 17.
Abd-Elmagid et al. also do not teach a multiplex loop-mediated isothermal amplification assay for detecting fungi DNA of Sclerotinia homoeocarpa and fungi DNA of at least one of Rhizoctonia solani spp., Pythium aphanidermatum, Pythium ultimum var. ultimum,Gaeumannomyces graminis spp., Microdochium nivale spp., Magnaporthe poae, Colletotrichum graminicola, Colletotrichum cereale and Pythium ultimum var. ultimum.
Regarding claim 15, Abd-Elmagid et al. do not teach a kit comprising LAMP primer set(s).

Fukuta et al. (2013) (claims 1-2, 14-15)
Regarding claims 1-2 and 14-15, Fukuta et al. (2013) teach a scheme for design of a primer set for conducting LAMP (see pg 691, Fig. 1, also reproduced below) and provides a LAMP primer set designed from the rDNA internal transcribed spacer (ITS) sequences (GenBank Accession No. AJ233438) for detecting the fungal DNA of Pythium aphanidermatum.  

Fig. 1 of Fukuta et al.

    PNG
    media_image1.png
    614
    1104
    media_image1.png
    Greyscale


Regarding claims 1-2 and 14-15, Fukuta et al. (2013) teach a LAMP primer set comprising: 
an FIP primer that has a 3' region that is identical to a sequence, F2, in the target nucleic acid and a 5' sequence that hybridizes to a sequence, F1, located downstream of F2; 
a BIP primer that has a 3' region that hybridizes to a sequence, B2c, in the target nucleic acid and a 5' sequence that is identical to a B1c sequence located downstream of the B2c sequence in the target nucleic acid; 
a LF primer that is complementary to a FLoopc region in the target nucleic acid; 
a LB primer that is identical to a BLoop region in the target nucleic acid;  
an F3 primer that is identical to an F3 region in the target nucleic acid; and 
a B3 primer that is complementary to a B3c region in the target nucleic acid (see, Fig. 1 above).

The LAMP primers taught by Fukuta et al. (2013) have the same general structure as the primers recited in the instant SEQ ID NO: 14-19, since they include linear primers and loop-forming primers.  
Fukuta et al. (2013) teach the disclosed principles of LAMP primer design for detecting the presence of a fungal nucleic acid (see abstract on pg 689, which discloses LAMP assay as providing a LAMP primer set for detecting Pythium aphanidermatum designed to target ITS-rDNA nucleotide sequence).

Omitted from Fukuta et al. (2013)
Fukuta et al. (2013) does not teach a LAMP primer set designed for amplifying and/or detecting Sclerotinia homoeocarpa, and therefore, does not teach LAMP primers having the claimed nucleotide sequence having ≥ 90% homology to each one of SEQ ID NO: 14-19 respectively. 
Fukuta et al. (2013) also do not teach a LAMP primer set comprising SEQ ID NOS: 32-37 targeting Pythium aphanidermatum beta tubulin nucleotide sequence (SEQ ID NO: 4); and also do not teach a LAMP primer set comprising SEQ ID NOS: 68-73 targeting Pythium aphanidermatum mitochondrial COI gene nucleotide sequence (SEQ ID NO: 10).
Regarding claim 15, Fukuta et al. (2013) do not teach a kit comprising LAMP primer set(s).

GenBank DQ448301 (March 15, 2006) S. homoeocarpa elongation factor-1 alpha gene sequence (claims 1-2 and 15)
GenBank DQ448301 teach:
SEQ ID No: 14 (B3 primer: 5’- GCTCAGCCTTCAACTTGT-‘3: at nucleotides 349-332); 
SEQ ID No: 16 (F3 primer: 5’- GGTGGAATTGACAAGCGTA-‘3 at nucleotides 54-72); 
SEQ ID No: 19 (LF primer: 5’- TCCATCAGCACCAAGATCG-‘3 at nucleotides 174-156), 
SEQ ID No: 18 (LB primer: 5’- CCGTTAATAGGAAGCCAAGGA-‘3 at nucleotides 273-293), 
SEQ ID No: 17 (FIP primer = F2 +F1C: 5’ ATGCTCCGCGCATGAGAGTTTTCTTCTCATCGAGATCAGTGTC-‘3: F2 at nucleotides 133-153 and F1C at nucleotides 210-193); and 
SEQ ID No: 15 (BIP primer= B2C +B1C: 5’-GCCTTTCCAGAATCCCTTTGCTTTTTGAAGGAACCCTTTCCCATC-‘3: B1C at nucleotides 269-248 and B2C at nucleotides 314-294).

Omitted from GenBank Accession No. DQ448301 (March 2006)
	Regarding claim 15, GenBank Accession No. DQ448301 do not teach a kit comprising LAMP primer set(s).

CN106222263A (Dec 14, 2016) (claims 1-2, 14-15)
Regarding claims 1-2 and 14-15, CN106222263A teach a method AND kit that provides a LAMP primer set for detecting fungal DNA of Pythium ultimum pathogen, causative of damping-off and root rot in plants (see English Translation document pg 1, Summary of the Invention). 
The kit taught by CN106222263A comprises the following LAMP primers targeting the NADH dehydrogenase 11 nucleotide gene sequence of P. ultimum:
 (FIP primer) 5′-GCAAGCGCAAGTAGCACGGGATCGCGCCTTCACTGCTCTC 3′), 
 (BIP primer) (5′-CGGGCAACGCCAACGCTTCGGTCGGCGCTTGAGTG-3′),
 (F3 primer) (5′-ACTCCCCGAGTCCCAAG-3′), 
(B3 primer) (5′-GCTGCTGTCGGAAGACGA-3′) , 
 (F-Loop primer) (5′-CCAGACCTTCCTGATCCTGAG-3′).

Omitted from CN106222263A (Dec 2016) 
Regarding claims 1-2 and 14-15, CN106222263A do not teach LAMP primers for detecting fungi DNA of Sclerotinia homoeocarpa. 
CN106222263A do not teach a LAMP primer set for detecting fungal DNA of Sclerotinia homoeocarpa, wherein each primer of the set is at least 90 % identical to SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, and SEQ ID NO: 17.
Regarding claim 14, CN106222263A do not teach a LAMP primer set for detecting fungal DNA of  P. ultimum, wherein each primer of the set is at least 90 % identical to SEQ ID NO: 86-91.

GenBank AB513047 (Jul  2012) Phytium ultimum var. ultimums 28S rDNA sequence (claims 1-2, 14-15)
Regarding claims 1 and 14, GenBank AB513047.1 teach:
SEQ ID No: 86 (F3 primer: 5’-CAAACGAGAGTCCCAAAC-‘3: at nucleotides 627-610); 
SEQ ID No: 87 (B3 primer: 5’- ATCCAGTGTCTATAATCTGTAG-‘3 at nucleotides 355-376); 
SEQ ID No: 88 (LF primer: 
5’-GAGTCAGTTCGTATGCTGTGAGTTTTTAACAGCCAAGAGCAAGC-‘3 at nucleotides 484-505), 
SEQ ID No: 89 (LB primer: 5’- CGCAACACAGGGCACCAACTTTTGTGCAGTATGTAAGAAGTGGT-‘3 at nucleotides 401-421), 
SEQ ID No: 90 (FIP primer: 5’-GGCTACTGAGGAGGTAGGT-‘3 at nucleotides 510-528); and 
SEQ ID No: 91 (BIP primer: 5’- AGAACAGCACAAAGAGCAGA-‘3 at nucleotides 443-424).

It would have been prima facie obvious for one of ordinary skill in the art before the effective filing of the instant invention to design and synthesize a LAMP primer set or a multiplex LAMP primer set for use in amplifying and detecting the presence of pathogenic fungi Sclerotinia homoeocarpa and other fungi causative for turfgrass disease such as Pythium aphanidermatum or P. utlimum in view of Fukuta et al. (Dec 2016) and Abd-Elmagid et al. who teach a prior art interest in rapid and sensitive detection of destructive fungal plant/soil pathogens.
Because Fukuta et al. (2013) taught that set of LAMP primers having the disclosed structural features could be used in methods of detecting the presence of fungal nucleic acids (see Fig. 1 of Fukuta et al., and abstract), the ordinary artisan would have been motivated to design and synthesize LAMP primers to detect Sclerotinia homoeocarpa sequence(s) in a manner as disclosed Fukuta et al. (2013) using the known template sequence taught by GenBank Accession No. DQ448301.
The ordinary skilled artisan would have been further motivated to use the LAMP scheme as taught by Fukuta et al. (2013) for designing the LAMP primers to target known templates/gene of interest(s) taught by Cao et (2016, pg 84, 1st para of right col) and/or Abd Elmagid et al. (pg 294, left col., 5th-6th para) (e.g. ribosomal DNA internal transcribed spacer (ITS) region, NADH dehydrogenase gene, cytochrome oxidase II, and β-tubulin genes) such as that taught by GenBank Accession No. AB513047 and obtain primers that detect different known plant pathogens. The ordinary skilled artisan would have been further motivated to combine the(se) primers in a multiplex format in a manner such as taught by Fukuta et al. (Dec 2016). 
An ordinary artisan would have had a reasonable expectation of success in designing such a primer set, since: 
(i) Fukuta et al. (2013) provided guidance regarding LAMP primer design (see Fig. 1), 
(ii) Abd-Elmagid et al. identified the Sclerotinia homoeocarpa as a useful target for primer design (see above), and (iii) the nucleotide sequence(s) of Sclerotinia homoeocarpa  and P. ultimum var. ultimums were already known in the art as evidenced by GenBank Accession Number DQ448301 and GenBank Accession Number AB513047.  
Finally, regarding the specific primer sequences recited in the claims, attention is directed to KSR Int’l Co. v. Teleflex Inc. (550 U.S. __, 127 S. Ct. 1727 (2007)) where the Supreme Court determined that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103" (KSR, 550 U.S. at __, 82 USPQ2d at 1397).
Finally, it would have been obvious to the ordinary skilled artisan to package together into a kit the LAMP primers designed from combined teachings of Fukuta et al. (Dec 2016), Abd-Elmagid et al., Fukuta et al. (2013), GenBank Accession No. DQ448301 and/or GenBank Accession No. AB513047 and CN106222263A and combined these primers with one or more detection reagents and apparatus, such as those taught by the cited references in view of CN106222263A who already teach LAMP assay kit as being conventional before the filing date of the instant invention. Furthermore, the ordinary skilled artisan would have readily recognized the advantage of convenience and standardization and reproducibility from having the materials for practicing a LAMP method together in one place as a kit.
In view of the combined teachings of Fukuta et al. (Dec 2016), Abd-Elmagid et al., Cao et al. (2016), Fukuta et al. (2013), GenBank DQ448301, GenBank AB513047 and CN106222263A, the instant LAMP primer set and kit thereof comprising the LAMP primers recited by instant claims are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        June 15, 2022